Title: To Thomas Jefferson from James Monroe, 8 July 1806
From: Monroe, James
To: Jefferson, Thomas


                        
                             July 8. 1806
                        
                        The admn. likely to change its tone & I to be swept from the stage. On the 25. of April I was
                            resolved to press the business with more earnestness than I had done; to remind Mr. Fox of his engagmts & thro’ him produce some effect in the Cabinet. In that
                            state he found it necessary to secure quiet somewhere & asked me if Mr. M. or Mr K. were coming over. I verily believed that no one was coming & told him so. It happend
                            however on my return home that I recvd. Mr M’s letter wh. told me that I was mistaken. From that day I considerd
                            myself & nothing.
                        That step seemed likely to give support to my remonstrances here, while it put me in a state to obey with promptitude any hint which might be given to make my return
                            advisable.
                    